

115 HRES 220 IH: Expressing the sense of the House of Representatives regarding past genocides, and for other purposes.
U.S. House of Representatives
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 220IN THE HOUSE OF REPRESENTATIVESMarch 22, 2017Mr. Trott (for himself, Mr. Schiff, Mr. Valadao, Ms. Speier, Mr. Pallone, Ms. Judy Chu of California, Ms. Jackson Lee, Mr. Bilirakis, Mr. Sarbanes, Mr. Royce of California, Mr. Engel, Ms. Clark of Massachusetts, Mr. McGovern, Mr. Carbajal, Ms. Eshoo, and Mr. Costa) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding past genocides, and for other
			 purposes.
	
 Whereas the lessons of past genocides should be applied to help prevent future war crimes, crimes against humanity, and genocide;
 Whereas, on March 17, 2016, the Department of State declared that Da’esh is responsible for genocide against groups in areas under its control, including Yezidis, Christians, and Shia Muslims, and is also responsible for crimes against humanity and ethnic cleansing directed at these same groups and in some cases against Sunni Muslims and Kurds and other minorities;
 Whereas the House of Representatives, on March 14, 2016, passed H. Con. Res. 75, which concluded that the atrocities perpetrated by ISIL against Christians, Yezidis, and other religious and ethnic minorities in Iraq and Syria constitute war crimes, crimes against humanity, and genocide;
 Whereas the Senate, on July 7, 2016, passed S. Res. 340, which concluded that the atrocities perpetrated by the Islamic State of Iraq and the Levant (ISIL) against Christians, Yezidis, Shi'a, and other religious and ethnic minorities in Iraq and Syria constitute war crimes, crimes against humanity, and genocide;
 Whereas the United States has a proud record of protesting and providing relief to Armenian and other Christian survivors of the Ottoman Empire’s genocidal campaign;
 Whereas President Woodrow Wilson encouraged the formation of the Near East Relief, chartered by an Act of Congress, which raised $116,000,000 (over $2,500,000,000 in 2017 dollars) between 1915 and 1930, the Senate adopted resolutions condemning these massacres, and United States diplomats organized and led protests of these crimes;
 Whereas the United States is on record as having officially recognized the Armenian Genocide, in the United States Government’s May 28, 1951, written statement to the International Court of Justice regarding the Convention on the Prevention and Punishment of the Crime of Genocide, through President Ronald Reagan’s April 22, 1981, Proclamation No. 4838, and by House Joint Resolution 148, adopted on April 8, 1975, and House Joint Resolution 247, adopted on September 10, 1984; and
 Whereas the proper commemoration and consistent condemnation of the Armenian Genocide will strengthen our international standing in preventing modern day genocides: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States, in seeking to prevent war crimes, crimes against humanity, and genocide against Christians, Yezidis, Muslims, Kurds, and other vulnerable religious and ethnic groups in the Middle East, should draw upon relevant lessons of the United States Government, civil society, and humanitarian response to the Armenian Genocide, Seyfo, and the broader genocidal campaign by the Ottoman Empire against Armenians, Assyrians, Chaldeans, Syriacs, Greeks, Pontians and other Christians upon their biblical era homelands.
		